DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (03/16/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements

3.	Upon initial entry, claims (1 -18) appear pending on this application, of which (1, 7 and 13) are the three (3) independent parallel running claims.

Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (02/18/2022 and 03/16/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

6.	The submitted Drawings on date (03/16/2021) has been accepted and considered under the 37 CFR 1.121 (d). 

Double Patenting

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application o  r                                            patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective     January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (1, 7 and 13) of instant Application 17/202,935, directed to an encoder and decoder of the same, also rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the claims (1, 4 and 7) of Appl. 16/546,930. Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

Instant Appl. 17/202,935
Reference Appl. 16/546,930
1. A method for video decoding, the method comprising: generating a prediction block by performing intra prediction on a current block, and generating a reconstructed block based on the prediction block and a reconstructed residual block corresponding to the current block, 

      wherein a prediction value of a prediction pixel of the prediction block is generated using a reference pixel during the intra prediction, the prediction pixel is located in a vertical pixel line at a leftmost side of the prediction block or a horizontal pixel line at an uppermost side of the prediction block, and the reference pixel is located in a vertical reference pixel line which adjacent to the leftmost side of the prediction block.  

7. A method for video encoding, the method comprising: generating a prediction block by performing intra prediction on a current block, and generating a reconstructed block based on the prediction block and a reconstructed residual block corresponding to the current block, wherein a prediction value of a prediction pixel of the prediction block is generated using a reference pixel during the intra prediction, the prediction pixel is located in a vertical pixel line at a leftmost side of the prediction block or a horizontal pixel line at an uppermost side of the prediction block, and the reference pixel is located in a vertical reference pixel line which adjacent to the leftmost side of the prediction block.  

13. A non-transitory computer-readable medium storing a bitstream, the bitstream comprising: prediction mode information indicating an intra prediction mode for a current block, wherein a prediction block is generated by performing intra prediction on the current block using the prediction mode information, a reconstructed block is generated based on the prediction block and a reconstructed residual block corresponding to the current block, a prediction value of a prediction pixel of the prediction block is generated using a reference pixel during the intra prediction, the prediction pixel is located in a vertical pixel line at a leftmost side of the prediction block or a horizontal pixel line at an uppermost side of the prediction block, and the reference pixel is located in a vertical reference pixel line which adjacent to the leftmost side of the prediction block.  

1. A video decoding apparatus comprising: a prediction block generating unit to generate a prediction block by performing prediction on a current block based on an intra prediction mode of the current block; and a reconstructed block generating unit to generate a reconstructed block based on 5the prediction block and a reconstructed residual block corresponding to the current block, 
     wherein the prediction block comprises prediction pixels, the prediction pixels are pixels on an upper horizontal pixel line, the prediction pixels are filtered based on an offset when the intra prediction mode of the current block is a horizontal mode, and  10the upper horizontal pixel line is one horizontal pixel line positioned at an uppermost side of the current block.  


4. A video encoding apparatus comprising: a prediction block generating unit to generate a prediction block by performing prediction on a current block based on an intra prediction mode of the current block; and  10a reconstructed block generating unit to generate a reconstructed block based on the prediction block and a reconstructed residual block corresponding to the current block, wherein the prediction block comprises prediction pixels, the prediction pixels are pixels on an upper horizontal pixel line, the prediction pixels are filtered based on an offset when the intra prediction mode 15of the current block is a horizontal mode, and the upper horizontal pixel line is one horizontal pixel line positioned at an uppermost side of the current block.  

7. A non-transitory computer-readable medium storing a bitstream, the bitstream comprising: prediction mode information indicating an intra prediction mode for a current block on which filtering is performed;  15wherein a prediction block is generated by performing prediction on the current block based on the intra prediction mode of the current block which the prediction mode information indicates, a reconstructed block is generated based on the prediction block and a reconstructed residual block corresponding to the current block, 20the prediction block comprises prediction pixels, the prediction pixels are pixels on an upper horizontal pixel line,- 79 -022096.0022C3C1C2C4 the filtering is performed on the prediction pixels based on an offset when the intra prediction mode of the current block is a horizontal mode, and the upper horizontal pixel line is one horizontal pixel line positioned at an uppermost side of the current block.  



Claim Rejections 
                                                       35 USC § 103 rejection

8.	This is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that applied for establishing a background for determining obviousness under 35 USC 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness

8.2.	Claims (1 -18) is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao; et al (US 8,619,857; hereafter “Zhao”) in view of Kim et al. (WO 2010/120,113 (PG-Pub US 2012/0039388 (Kim; et al.) is used as the English translation of the paper).

Claim 1. Zhao discloses the invention substantially as claimed - A method for video decoding, the method comprising: (e.g. a parallel architecture for encoding and decoding video data, employing a similar intra prediction technique, wherein pixel values may be predicted using reference or neighboring blocks pixel values; [Summary])
generating a prediction block by performing intra prediction on a current block, and generating a reconstructed block based on the prediction block and a reconstructed 5residual block corresponding to the current block, (e.g. see prediction)
wherein a prediction value of a prediction pixel of the prediction block is generated using a reference pixel during the intra prediction, the prediction pixel is located in a vertical pixel line at a leftmost side of the prediction block (e.g. see plurality of prediction pixels in Figs. 13 -18; including vertical pixel line at a leftmost side of the prediction block [Zhao; Cols. 20 -25]) 
or a horizontal pixel line at an uppermost side of the prediction block, 10and the reference pixel is located in a vertical reference pixel line which adjacent to the leftmost side of the prediction block (e.g. see plurality of prediction pixels in Figs. 13 -18; including a vertical reference pixel line which adjacent to leftmost side of the prediction block [Zhao; Col. 20-25])
Even when Zhao discloses intra-prediction techniques in accordance with the available codec standards [specs; 4: 10], It is note that no structural support shown in Zhao’s papers. 
For the purpose of further clarification, and in a similar field of endeavor, Kim et al. teaches – a similar construction for (e.g. an encoder and decoder of the same, as shown in at least Figs. (1, 2) [0040; 0051], also employing intra-prediction Figs. (5, 6) [Kim; 0063; 0076] and flowchart of Figs (11-12); [Kim; 0129; 0134], when vertical/planar mode applies, as shown in Fig. 11; [Kim].)
It would be obvious to one skilled in the art at the time the invention was made to combine the teachings of Zhao with the codec architecture of Kim in order to provide – intra-prediction with reduced determining procedure for the intra prediction modes thereby achieving improved compression efficiency; [Summary; 0008])

Claim 2. Zhao/Kim discloses - The method of claim 1, wherein a coefficient for the reference pixel is 15determined based on a size of the current block; (e.g. see coefficient determined based on size in [Zhao; 7: 25] and also [Kim; 0071-0072; 0105]; the same motivation applies herein.)

Claim 3. Zhao/Kim discloses - The method of claim 2, wherein the reference pixel is diagonally adjacent to a lower-left corner of the prediction block is used for the intra prediction in a case that the prediction pixel is a lowermost and leftmost pixel in the prediction block; (e.g. see lowermost and leftmost pixel in the prediction block in Figs. (13 -18); [Zhao], and  [Kim; 0071-0072; 0105]; the same motivation applies herein.) 

Claim 54. Zhao/Kim discloses - The method of claim 1, wherein an intra prediction mode of the intra prediction is a Planar mode, and the prediction block is generated based on a filter using the reference pixel and an intermediate prediction pixel of an intermediate prediction block for the Planar mode; (e.g. see vertical/planar mode applies [Zhao; 7: 10], and as shown in Fig. 11; [Kim]); the same motivation applies herein.)

Claim 105. Zhao/Kim discloses - The method of claim 4, wherein whether or not to use the filter is determined based on a size of the current block; (e.g. see filter utilization in Figs. 18, [Zhao; 25: 45]).  

Claim 6. Zhao/Kim discloses - The method of claim 4, wherein the prediction pixel and the reference pixel are located on one horizontal line; (e.g. see horizontal line used in Figs. 18, [Zhao; 25: 47]). 

Claim 7. Zhao/Kim discloses - A method for video encoding, the method comprising: generating a prediction block by performing intra prediction on a current block, and - 78 -022096.0022C3C1C2C4C1 generating a reconstructed block based on the prediction block and a reconstructed residual block corresponding to the current block, wherein a prediction value of a prediction pixel of the prediction block is generated using a reference pixel during the intra prediction, 5the prediction pixel is located in a vertical pixel line at a leftmost side of the prediction block or a horizontal pixel line at an uppermost side of the prediction block, and the reference pixel is located in a vertical reference pixel line which adjacent to the leftmost side of the prediction block. (Current lists all the same elements as recite in Claim 1 above, but in “encoder method form” instead, and is/are therefore on the same premise.)

Claim 8. Zhao/Kim discloses - The method of claim 7, wherein a coefficient for the reference pixel is determined based on a size of the current block. (The same rationale and motivation apply as given to Claim 2 above.)  

Claim 9. Zhao/Kim discloses - The method of claim 8, wherein the reference pixel is diagonally adjacent 15to a lower-left corner of the prediction block is used for the intra prediction in a case that the prediction pixel is a lowermost and leftmost pixel in the prediction block. (The same rationale and motivation apply as given to Claim 3 above.) 

Claim 10. Zhao/Kim discloses - The method of claim 7, wherein an intra prediction mode of the intra prediction is a Planar mode, and the prediction block is generated based on a filter using the reference pixel and an intermediate prediction pixel of an intermediate prediction block for the Planar mode. (The same rationale and motivation ally as given to Claim 4 above.)   

Claim 11. Zhao/Kim discloses - The method of claim 10, wherein whether or not to use the filter is determined based on a size of the current block. (The same rationale and motivation apply as given to Claim 5 above.)    

Claim 12. Zhao/Kim discloses - The method of claim 10, wherein the prediction pixel and the reference 10pixel are located on one horizontal line. (The same rationale and motivation apply as given to Claim 6 above.) 

Claim 13. Zhao/Kim discloses - A non-transitory computer-readable medium storing a bitstream, the bitstream comprising: prediction mode information indicating an intra prediction mode for a current 15block, wherein a prediction block is generated by performing intra prediction on the current block using the prediction mode information,- 80 -022096.0022C3C1C2C4C1 a reconstructed block is generated based on the prediction block and a reconstructed residual block corresponding to the current block, a prediction value of a prediction pixel of the prediction block is generated using a reference pixel during the intra prediction, 5the prediction pixel is located in a vertical pixel line at a leftmost side of the prediction block or a horizontal pixel line at an uppermost side of the prediction block, and the reference pixel is located in a vertical reference pixel line which adjacent to the leftmost side of the prediction block. (Current lists all the same elements as recite in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.)  

Claim 14. Zhao/Kim discloses - The non-transitory computer-readable medium of claim 13, wherein a coefficient for the reference pixel is determined based on a size of the current block. (The same rationale and motivation apply as given to Claim 2 above.)      

Claim 15. Zhao/Kim discloses - The non-transitory computer-readable medium of claim 14, wherein the 15reference pixel is diagonally adjacent to a lower-left corner of the prediction block is used for the intra prediction in a case that the prediction pixel is a lowermost and leftmost pixel in the prediction block. (Same rationale & motivation apply as given to Claim 3 above.)      

Claim 16. Zhao/Kim discloses - The non-transitory computer-readable medium of claim 13, wherein the intra prediction mode is a Planar mode, and the prediction block is generated based on a filter using the reference pixels and an intermediate prediction pixel of an intermediate prediction block for the Planar mode. (The same rationale and motivation apply as given to Claim 4 above.)     

Claim 17. Zhao/Kim discloses - The non-transitory computer-readable medium of claim 16, wherein whether or not to use the filter is determined based on a size of the current block. (The same rationale and motivation apply as given to Claim 5 above.)   

Claim 18. Zhao/Kim discloses - The non-transitory computer-readable medium of claim 16, wherein the 10prediction pixel and the reference pixel are located on one horizontal line. (The same rationale and motivation apply as given to Claim 5 above.) 

Prior Art Citations

9.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

9.1.	Patent documentation:

US 8,619,857 B2	       Zhao; et al.		 H04N19/159; H04N19/12; H04N19/61;
US 9,549,204 B2	      Lee; et al.	 	 H04N19/176; H04N19/593; H04N19/117; 
US 9,900,618 B2	      Lee; et al.	 	 H04N19/593; H04N19/11; H04N19/182; 
US 10,986,368 B2	      Lee; et al.		 H04N19/593; H04N19/105; H04N19/11; 
US 2012/0039388           Kim; et al.		 H04N19/52; H04N19/159; H04N19/61; 

9.2. Non Patent Literature;

_ LUT based adaptive filtering on intra-prediction samples; 2011;
_ Overview of the H.264_AVC video coding standard; Wiegand; 2003.

CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.